IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 250
                                                   :
         ORDER AMENDING                            :          APPELLATE PROCEDURAL RULES
         RULE 1513 OF THE                          :
         PENNSYLVANIA RULES OF                     :          DOCKET
         APPELLATE PROCEDURE                       :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 2nd day of December, 2014, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published
before adoption at 44 Pa.B. 2052 (April 5, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Appellate Procedure 1513 is amended in the
attached form.

      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendment herein shall be effective in 30 days.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.